Citation Nr: 0826200	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  05-41 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to service connection for an unspecified 
stomach disorder.

2.	Entitlement to service connection for sarcoidosis.


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel

INTRODUCTION

The veteran had active military service from November 1960 to 
July 1962.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The veteran and his spouse testified before the undersigned 
at a June 2008 hearing at the RO.  A transcript of the 
hearing is of record.

The issue of entitlement to service connection for 
sarcoidosis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

In a February 2007 statement , prior to the promulgation of a 
decision in the appeal, the veteran withdrew the appeal of 
the issue of entitlement to service connection for an 
unspecified stomach disorder.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been 
met with respect to the issue of entitlement to service 
connection for an unspecified stomach disorder.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2007).





REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his authorized representative.  
38 C.F.R. § 20.204 (2007).  The appellant has withdrawn the 
issue of entitlement to service connection for an unspecified 
stomach disorder; hence, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
this issues and the appeal is dismissed.


ORDER

The issue of entitlement to service connection for an 
unspecified stomach disorder is dismissed.


REMAND

The veteran is seeking service connection for sarcoidosis.  
Specifically, he contends that, even though he was not 
diagnosed with sarcoidosis until 1971, nine years after 
discharge from service, he began to experience symptoms of 
the disorder while in active service.

Initially, the Board observes that the veteran's service 
treatment records (STRs) are unavailable.  In a case in which 
a claimant's service records are unavailable through no fault 
of his own, there is a heightened obligation for VA to assist 
the veteran in the development of his claim and to provide 
reasons or bases for any adverse decision rendered without 
these records.  See O'Hare v. Derwinski, 1 Vet. App. 365 
(1991); see also Moore v. Derwinski, 1 Vet. App. 401 (1991) 
(holding that the heightened duty to assist a veteran in 
developing facts pertaining to his claim in a case in which 
service medical records are presumed destroyed includes the 
obligation to search for alternative medical records).  Thus, 
on remand, the veteran should be given an opportunity to 
supplement the record with additional evidence, to include 
any STRs that he may possess.  

During active service, the veteran was treated for 
tonsillitis in December 1961.  Treatment records indicate he 
suffered from a fever of 101 degrees.  In addition, his 
anterior cervical lymph nodes were enlarged and tender 
bilaterally.  No other abnormalities were noted at the time.  

In October 1962, three months after service separation, the 
veteran was provided a VA examination.  The examination 
report notes the veteran's left cervical nodes were enlarged 
and rubbery but non-tender.  At the time, the veteran was 
diagnosed with cervical lymphadenopathy of undetermined 
cause.

Treatment records dated June 1970 indicate the veteran was 
hospitalized for evaluation of an abnormal chest film.  He 
was diagnosed with bilateral hilar lymphadenopathy of 
undetermined cause.  In July 1970, laboratory tests failed to 
reveal an etiology for the lymphadenopathy.  Although 
sarcoidosis was suspected at the time,  liver biopsy failed 
to reveal evidence of sarcoidosis.  A diagnosis of 
sarcoidosis was confirmed following a June 1971 right 
axillary lymph node biopsy.

VA has a duty to provide a VA examination when the record 
lacks evidence to decide the veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, and (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease.  Id.; see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In the present case, the 
veteran's sarcoidosis was diagnosed following a diagnosis of 
lymphadenopathy and subsequent lymph node biopsy.  The Board 
finds that a VA examination is necessary to determine if the 
December 1961 enlarged, tender cervical lymph nodes or the 
October 1962 diagnosis of cervical lymphadenopathy were an 
early manifestation of the veteran's current sarcoidosis.



Accordingly, the case is REMANDED for the following action:

1.	Contact the veteran and request that he 
provide any service treatment records 
in his possession.  

2.	Schedule the veteran for a VA 
examination to determine the etiology 
of his sarcoidosis.  The claims file, 
including a copy of this REMAND, must 
be made available to the examiner for 
review, and the examination report 
should reflect that such a review was 
accomplished.  Any necessary testing 
should be accomplished.  After 
reviewing the record and examining the 
veteran, the examiner should provide an 
opinion as to the following:

a.	Is it more likely than not (i.e., 
probability greater than 50 
percent), at least as likely as 
not (i.e., probability of 50 
percent), or less likely than not 
(i.e., probability less than 50 
percent), that the veteran's 
sarcoidosis is etiologically 
related to his active service?

b.	Is it more likely than not (i.e., 
probability greater than 50 
percent), at least as likely as 
not (i.e., probability of 50 
percent), or less likely than not 
(i.e., probability less than 50 
percent), that the cervical 
lymphadenopathy, diagnosed at an 
October 1962 VA examination, was 
an early manifestation of the 
veteran's current sarcoidosis?

c.	If, and only if, question (b) is 
answered in the affirmative, 
please list all symptoms related 
to sarcoidosis suffered by the 
veteran within one year of service 
discharge, along with all 
resulting treatment.

A detailed rationale should be provided 
for all opinions.  Conversely, if the 
examiner concludes that an etiological 
opinion cannot be provided, he or she 
should clearly and specifically so 
specify in the examination report, with 
an explanation as to why this is so. 

3.	After completion of the above, and any 
other development deemed necessary, 
review the expanded record and 
determine if the veteran has submitted 
evidence sufficient to warrant 
entitlement to the benefits sought.  
Unless the benefits sought on appeal 
are granted, the veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


